Citation Nr: 9911802	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  99-03 196	)	DATE
	)
	)


THE ISSUE

Whether attorney fees from past-due benefits may be awarded 
pursuant to the terms of the December 5, 1997, attorney fee 
agreement.



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.  The veteran had 
active service from October 1965 to July 1967.  


FINDINGS OF FACT

1.  The Board entered into a final decision which denied an 
earlier effective date for a 100 percent evaluation for post 
traumatic stress syndrome (PTSD) on March 27, 1995; a notice 
of disagreement was received by the VA with respect to that 
claim after November 18, 1988; and the veteran's attorney was 
retained on December 5, 1997, within one year of the date of 
the Board's decision.

2.  The written fee agreement signed by the veteran and his 
attorney in December 1997 provides that 20 percent of any 
past-due benefits was to be paid by the VA to the veteran's 
attorney.  

3.  A court order dated November 27, 1998, resulted in past-
due benefits being payable to the veteran for the time period 
between August 16, 1989, and November 27, 1998.  


CONCLUSION OF LAW

The requirements for payment of attorney fees from past-due 
benefits for the period of time between August 16, 1989, and 
November 27, 1998, pursuant to the December 5, 1997, attorney 
fee agreement have been met.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A determination of basic eligibility for attorney fees paid 
by the VA from past-due benefits requires:  (1)  A final 
decision promulgated by the Board, (2) a notice of 
disagreement pertaining to that decision dated on or after 
November 18, 1988, and (3) the retention of counsel not later 
than one year after the date of the Board's decision.  See 
38 U.S.C.A. § 5904(c); 38 C.F.R. § 20.609(c).  

In this case, the Board promulgated a final decision that 
denied an earlier effective date for a 100 percent evaluation 
for PTSD on March 25, 1997.  A notice of disagreement 
pertaining to that decision was received by the RO in August 
1995.  The record also reflects that the veteran and his 
attorney entered into a contingent fee agreement on December 
5, 1997, to represent the veteran in connection with his 
claim for an earlier effective date for a 100 percent 
evaluation for PTSD.  That agreement provided that 20 percent 
of past-due benefits was to be paid by the VA to the 
veteran's attorney for representation.

Based on this evidence, the Board finds that the December 5, 
1997, attorney fee agreement satisfied the basic eligibility 
requirements under 38 U.S.C.A. § 5904(c) and 38 C.F.R. 
§ 20.609 (c).  Clearly, the record includes a final decision 
promulgated by the Board, a notice of disagreement pertaining 
to that decision dated after November 18, 1998, and 
documentation reflecting the retention of counsel with a 
contingent fee agreement within one year of the Board's 
decision.

The veteran then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court) and in an 
Order dated November 27, 1998, the Court granted the parties' 
joint motion to dismiss the appeal.  The parties' motion 
included a stipulated agreement specifying that the parties 
agreed to an effective date of August 16, 1989, for a 100 
percent evaluation for the veteran's PTSD.  A February 1999 
letter to the veteran and his attorney indicated that past-
due benefits payable to the veteran by virtue of the Court's 
decision had been computed at $50,722, and that 20 percent of 
that amount, $10,144.40, had been withheld as representing 
the maximum attorney fee payable for those past-due benefits.  
Accordingly, the Board finds and concludes that attorney fees 
based on past-due benefits are payable by the VA for the 
period of time from August 16, 1989, to November 27, 1998.  

One last point, in a letter to the Board dated in February 
1999 the veteran's attorney represented that she had been 
paid $5,404.58, pursuant to the Equal Access to Justice Act 
(EAJA) based on work performed on appeal to the Court.  She 
represented that the difference in the 20 percent withheld by 
the RO and her award of EAJA fees, or $5,404.58, would be 
immediately remitted to the veteran following the BVA 
decision.  The Board has no doubt that the veteran's attorney 
will proceed as represented in her February 1999 letter.


ORDER

Attorney fees from past-due benefits for the time period 
between August 16, 1989, and November 27, 1998, may be 
awarded pursuant to the December 5, 1997, attorney fee 
agreement.



		
	BRUCE N. KANNEE
Member, Board of Veterans' Appeals



 


